Title: [Seizure of Hancock’s Sloop, 1768–1769]
From: Adams, John
To: 


      In the fall of the Year 1773, a great Uproar was raised in Boston, on Account of the Unlading in the Night of a Cargo of Wines from the Sloop Liberty from Madeira, belonging to Mr. Hancock, without paying the Customs. Mr. Hancock was prosecuted upon a great Number of Libells for Penalties, upon Acts of Parliament, amounting to Ninety or an hundred thousand Pounds Sterling. He thought fit to engage me as his Counsell and Advocate; and a painfull Drudgery I had of his cause. There were few days through the whole Winter, when I was not summoned to attend the Court of Admiralty. It seemed as if the Officers of the Crown were determined to examine the whole Town as Witnesses. Almost every day a fresh Witness was to be examined upon Interrogatories. They interrogated many of his near Relations and most intimate Friends and threatened to summons his amiable and venerable Aunt, the Relict of his Uncle Thomas Hancock, who had left the greatest Part of his Fortune to him. I was thoroughly weary and disgusted with the Court, the Officers of the Crown, the Cause, and even with the tyrannical Bell that dongled me out of my House every Morning; and this odious Cause was suspended at last only by the Battle of Lexington, which put an End for ever to all such Prosecutions.
     